Citation Nr: 0318120	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  02-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from January 1979 to April 
1989.  

The current appeal arose from an October 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In pertinent part, the RO 
denied entitlement to service connection for a lower back 
disorder and skin disorder.  

The veteran provided oral testimony before a Decision Review 
Officer (DRO) at the RO in March 2002, a transcript of which 
has been associated with the claims file.  

The veteran provided oral testimony before the undersigned 
Acting Veterans Law Judge in December 2002, a transcript of 
which has been associated with the claims file.

In his substantive appeal, the veteran raised the issue of 
entitlement to service connection for tinnitus.  As this 
matter has not been developed on appeal, and is not 
inextricably intertwined with the issues that are on appeal, 
the matter is not properly before the Board at this time.  
Accordingly, it is referred to the RO for appropriate action.


REMAND

In the present case, the veteran is seeking entitlement to 
service connection for a lower back disorder.  He has 
asserted that during active service he reported pain in his 
lower back, however the medical professionals only focused on 
his upper back.  

Although records did not show that the veteran had any lower 
back disorder during or at separation from service, and in 
spite of the fact that there was no evidence on file 
indicating that the veteran suffered from any lower back 
trauma during service, the diagnosis on an April 2000 VA 
examination report was residual low back pain, chronic, 
status post trauma with moderately severe functional loss of 
range of motion upon flexion.  Radiographic studies revealed 
spondolytic changes of the lumbar spine.  The veteran also 
submitted a private medical statement, wherein the physician 
stated that he could not dissociate the veteran's lower back 
pain from his neck pain, right shoulder pain, and 
degenerative disc disease at C6-7.  However, it is not clear 
whether the physician made his conclusion as after review of 
the claims folder or relied solely upon the veteran's 
contentions and well know-known medical data.  The specific 
nature of the veteran's current low back disorder and its 
physical manifestations are also unclear.  The Board finds 
that clarification is required as to the nature and etiology 
of any low back disorders, which may now be present, based 
upon a thorough review the veteran's entire claims file.

During his March 2002, personal hearing at the RO before a 
DRO, the veteran testified that he currently has mole-like 
objects on his left elbow that they have been present for a 
while, since the early 80s.  He has asked military and VA 
doctors what they were, but has not been given a true 
response.  He was told to wear long sleeve shirts and to use 
suntan lotion.  No medical professional has provided a 
diagnosis.  
During his December 20020, hearing before the undersigned the 
veteran reiterated the same statements provided during his 
March 2002 personal hearing.   VA clinical records dated 
early in 2001 indicate he was prescribed medication for what 
was described as "dry skin".  The Board believes that the 
record, overall, establishes recurrent symptoms disability of 
the skin, and warrants further development.  See Charles v. 
Principi, 16 Vet. App. 370 (2003) interpreting 38 C.F.R. 
§ 3.159(c)(4).

Additionally, entitlement to service connection for a soft 
tissue injury, medial and ulnar aspects of the left forearm 
was denied by a rating decision dated in July 2000.  The 
veteran filed a timely notice of disagreement to the RO's 
denial of service connection.  However, the veteran has not 
been provided a statement of the case as to this issue.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, See 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002), was enacted.  This new 
statute amended and clarified VA's duties to notify and 
assist claimants in the development of the facts relevant to 
their claims.  Since this case is being returned to the RO 
for further evidentiary development, the RO should ensure 
that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.  Such review should include consideration of 
the recent judicial precedent issued by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held that the RO 
must develop and evaluate any new evidence which is needed, 
and then provide a supplemental statement of the case (SSOC) 
regarding all evidence received since any previous statement 
of the case.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his lower back 
disability and the skin, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  VA examinations should be conducted 
in order to determine the nature and 
etiology of any current lower back 
disorder and skin disorder found to be 
present.  The claims folder and a copy of 
this Remand are to be furnished to the 
examiners in conjunction with the 
examinations, and each examiner should 
indicate that these materials have been 
reviewed.  All testing deemed necessary 
should be performed.  

3.  Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the 
examiners render an opinion as to the 
date of onset and etiology of the 
veteran's lower back disorder and any 
skin disorder found.  Specifically, is it 
at least as likely as not (i.e., at least 
50-50 probability) that the lower back 
disorder found is related to an in-
service injury or proximately due or 
aggravated by a service-connected 
disability, (i.e. right shoulder pain 
syndrome, degenerative disc disease, C6-
7).  In so doing, the examiner should 
address the Alabama Back Pain Clinic 
report, to the effect that the lower back 
pain "cannot be disassociated" from the 
service-connected right shoulder pain and 
degenerative disc disease at C6-.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.   Similarly, the skin 
examiner should provide an opinion as to 
the likelihood that any skin disorder 
found is related to the veteran's 
military service. 

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, they must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the 
veteran's claims on the merits, with 
application of all appropriate laws and 
regulations, including 38 C.F.R. § 3.310 
and consideration of any additional 
information obtained as a result of this 
remand.

6.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for soft tissue 
injury, medial and ulnar aspects of the 
left arm. This issue should be certified 
for appellate review if any only if the 
appellant submits a timely substantive 
appeal.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2002)






 



